Citation Nr: 0630531	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-41 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral leg and/or 
foot disability.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel












INTRODUCTION

The appellant had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals (VA) 
on appeal from a November 2001 rating decision by the RO in 
Los Angeles, California, RO that denied service connection 
for disability of the legs and feet.  In the same rating 
decision, the RO denied service connection for an eye 
condition and denied a permanent and total rating for 
nonservice-connected pension purposes,  for permanent and 
total evaluation; the appellant filed a Notice of 
Disagreement (NOD) in regard to all three issues in April 
2002.

Custody of the file was later transferred to the Pittsburgh, 
Pennsylvania, RO, which issued a rating decision in November 
2004 granting the requested nonservice-connected pension; as 
the RO's action represents a complete grant of the benefit 
requested, and as the appellant advised VA in March 2005 that 
he accepts the decision, that issue is not before the Board.

The Pittsburgh RO issued a Statement of the Case (SOC) in 
November 2004 addressing the remaining two issues with which 
the veteran from the NOD; i.e., entitlement to service 
connection for a disorder of the legs and feet and service 
connection for an eye disorder.  The appellant filed a 
substantive appeal (a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2004 that addressed the claim 
for service connection for a leg and feet disability.  

On the VA Form 9, the veteran checked a box indicating that 
he wanted a Board hearing in Washington, D.C.; such a hearing 
was duly scheduled to be held in May 2005.  However, the 
appellant advised the Board in April 2005 that he no longer 
desired wishes to have a personal hearing.  Accordingly, the 
claim has forwarded to the Board for appellate review of the 
claim based on the evidence of record.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service medical records reflect no 
complaint of, or treatment for, any foot or leg problems; an 
April 1968 examination noted the lower extremities as normal 
pes planus as an abnormality of the feet; not considered 
disabling (NCD).

3.  There is no competent evidence that the appellant 
currently has a diagnosed leg disability.

4.  The appellant has currently diagnosed foot disorders-to 
include severe valgus pes planus and hallux valgus deviation, 
mild degenerative arthritis of both hallux, callus formation 
on the soles of the feet, and history of bunionectomies; 
however, there is no medical evidence of a nexus between any 
current diagnosed foot disability and his military service.


CONCLUSION OF LAW

The criteria for service connection for a disorder of the 
legs and feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In March 2004, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO readjudicated the claim (as reflected in the November 
2004 SOC).  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support each claim for service connection, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also finds that the pre-rating notice letter in 
January 2001, the post-rating notice letter March 2004 as 
discussed above, and follow-up letters in May and July 2004 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The January 2001 letter 
informed the appellant of the newly-enacted VCAA, while the 
March 2004 letter advised that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  The May 2004 and July 2004 letters 
identified non-Federal medical providers from whom the RO had 
not yet obtained a response and requested the appellant's 
assistance in obtaining said evidence.  The March 2004 letter 
specifically advised the appellant, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the information or evidence is 
in your possession, please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate his claim, and 
the appellant was afforded an opportunity to submit 
information and/or evidence pertinent his claim via the March 
2004 letter and the follow-up letters in May 2004 and July 
2004.  Following the issuance of the above-mentioned letters, 
which completed VA's notice requirements and corrected any 
deficiencies in the notice letter of January 2001, the 
appellant was afforded yet another opportunity to present 
information and/or evidence pertinent to the appeal prior to 
the RO's readjudication of the claim in November 2004.  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating; however, 
because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant has not identified, and the file does 
not indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claim is adjudicated.  The appellant was afforded a VA-
contracted medical examination in connection with the claim, 
and the report of that examination is of record.  The 
appellant was scheduled for a hearing before the Board at his 
request, but he subsequently withdrew his request for hearing 
in writing.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence in 
connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant's service medical record contains Reports of 
Medical Examination for the Navy Reserve, dated in October 
1964 and October 1965, prior to entry into active duty, and 
an examination report dated in April 1966 (entry into active 
duty) showing current clinical evaluation of the feet and the 
lower extremities as "normal."  The supporting Reports of 
Medical History for the same periods, as reported by the 
appellant and endorsed by a physician, report no prior 
history of foot problems.  There is no indication in service 
medical treatment records of any complaint of, or treatment 
for, any foot or leg problems.  The report of the appellant's 
separation physical examination in April 1968 noted the lower 
extremities as normal but listed an abnormality of the feet; 
i.e., pes planus, not considered disabling (NCD).  Subsequent 
Navy Reserve retention physical examinations dated in August 
1968 and September 1969 showed no current abnormality of the 
feet or lower extremities, and the supporting Reports of 
Medical History reflect no history of foot trouble as of 
September 1969.

In connection with the appeal, the appellant now asserts that 
he had bilateral pes planus prior to service, and that his 
condition was aggravated by wearing heavy shoes during 
military service (see NOD dated in April 2002).  In-service 
aggravation of a pre-existing disability may provide a basis 
for a grant of service connection.  See 38 U.S.C.A. § 1111, 
1112, 1113; 38 C.F.R. § 3.306.  However, regardless of 
whether, in this case, any pes planus pre-existed service, 
the fact remains that the service medical records-noting 
only non-disabling pes planus at separation-do not support 
the veteran's theory of in-service aggravation.  The post-
service medical evidence also provides no support for any 
finding that that any current leg and/or foot disability is 
related to service-on the basis of a theory of aggravation 
or otherwise.

The appellant asserts that Dr. J.A.S., a private podiatrist, 
told him that he should never have been accepted into 
military service with his type of feet (see VA Form 21-4138 
dated in October 2000 and NOD dated in April 2004).  
Initially, the Board notes that the veteran's report of what 
a physician told him does not constitute competent evidence 
to support the claim.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  However, even if true, such a statement, 
alone, does not establish either a current disability or a 
medical relationship between a current foot disability and 
service.

The appellant further asserts that he had VA treatment in the 
1970s (see VA Form 21-4138, Statement in Support of Claim, 
dated in October 2000), but there is no objective record of 
such treatment, and the Board notes that the appellant's 
original claim to VA in February 1972 did not cite any foot 
or leg disabilities for service connection purposes.

The earliest objective medical evidence of a leg or foot 
disability is a Kaiser Permanente treatment note for painful 
pes planus, dated in March 1997.  Thereafter, the appellant 
presented to Dr. T.P. in May 1998 with complaint of right 
foot pain; he was referred to Dr. G.W., who performed surgery 
in July 1998.  The appellant reported to Dr. G.W. that he had 
bilateral bunionectomies approximately 15 years before (i.e., 
approximately 1983) and that he had been in pain ever since.  

In November 1998, the appellant presented to the VA podiatry 
clinic with complaint of bunions on both feet.  

In October 2000, the appellant presented to Dr. M.H. with 
complaint of severe pain and tingling in the left thigh and 
tingling and numbness in both feet.  Dr. M.H. noted history 
of hallux valgus surgery approximately 11 year previously 
(i.e., approximately 1989) as well as some soft tissue damage 
to the lumbar spine.  Dr. M.H. diagnosed the left thigh pain 
and the tingling of the feet associated with lumbar 
radiculopathy.

The appellant had a VA-contracted medical examination in 
April 2004 during which he complained of foot pain, worse on 
the left, and low back pain; he reported a history of 
bilateral bunion surgery in 1976, following which he had to 
use orthotic insoles.  On examination, the physician found 
valgus flat feet, painful motion of the metatarsal phalanges 
(MTP) of both hallux, and painful palpation of the soles with 
evidence callus formation.  X-rays of both feet showed severe 
planus feet and hallux valgus, as well as mild degenerative 
arthritis of the MTP joints of both hallux and subluxation of 
the MTP joints of the 2nd to 5th toes of the left foot.

Initially, the Board notes that the above-referenced evidence 
reflects no indication whatsoever that the veteran has a 
current leg disability upon which to predicate a grant of 
service connection.  

The situation is different as regards foot disability, since, 
as noted above, there is competent medical evidence of 
current foot disability, to include severe valgus pes planus 
and hallux valgus deviation, mild degenerative arthritis of 
both hallux, and callus formation on the soles of the feet, 
as well as a history of bunionectomies.  However, a veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence whatsoever showing 
a relationship between any of the currently-diagnosed foot 
disability and the appellant's military service.  While the 
appellant reported a history of bunionectomies beginning in 
1976, there is no objective medical evidence of the same; in 
any case such bunionectomies would have been many years after 
the appellant's discharge (in April 1968) and would not still 
require a competent medical opinion in order to establish a 
nexus to military service, and there is no such medical 
opinion establishing a nexus between any current foot 
disability and service.  The Board also notes that the record 
includes , and the appellant has not alluded to the existence 
of any such opinion.  

In addition to the medical evidence, the Board has considered 
the appellant's own assertions in connection advanced with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current foot disability and his military service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, his assertions in this regard have no 
probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for a leg and feet disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for a leg and/or feet disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


